                                                         [Doc. No. 271]
                   THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


    Nicholas Kuhar et al.,

                        Plaintiffs,

         v.                               Civil No. 16-395 (RMB/JS)

    Petzl Co. et al.,

                        Defendants.


                        MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the “Motion to Strike

Defendant Uintah’s Experts” [Doc. No. 271] (“motion”) filed by

plaintiffs. The Court received the opposition of defendant Uintah

Fastener & Supply, LLC (“Uintah”) [Doc. No. 290], plaintiffs’ reply

[Doc. No. 291], and the Court recently held a Daubert hearing. 1

For the reasons to be discussed, plaintiffs’ motion is GRANTED in

part and DENIED in part.

Background

        Since the parties are familiar with the case, the Court

incorporates by reference its summary of the fact background and

procedural history of the case set forth in Kuhar v. Petzl Co.,

C.A. No. 16-0395 (JBS/JS), 2018 WL 7571319, at *1 (D.N.J. Nov. 27,


1 At the hearing, Uintah produced live testimony from two of its
three experts that plaintiffs’ motion seeks to strike, Dr. David
P. Pope and Daniel M. Honig, P.E. See Doc. No. 298.
                                      1
2018). 2 By way of brief background, the present action is a products

liability case arising from plaintiff Nicholas Kuhar’s use of a

safety harness called a “micrograb” while working on the roof of

a barn. Kuhar was allegedly using the micrograb harness when a

component steel bolt broke in two, causing him to fall thirty-

seven (37) feet and sustain serious injuries. Plaintiffs’ claim is

primarily focused on design and manufacturing defects associated

with   the   broken   bolt.   Uintah   is   alleged   to   have   supplied   a

component part of the micrograb or the broken bolt at some point

in the supply chain. See id. at *1.

       On or about March 28, 2018, defendant Uintah produced two

expert reports: a report co-authored by its metallurgist experts,

Drs. David P. Pope and Mark W. Licurse (“Pope/Licurse”); and a

report by its engineering expert, Daniel M. Honig, P.E. (“Honig”).

See Pls.’ Br. at 2 [Doc. No. 271-1]; see also Pope/Licurse Report

[Doc. No. 271-2]; Honig Report [Doc. No. 271-4]. 3

       Drs. Pope and Licurse are metallurgists holding degrees in

engineering and Ph.D.’s in material sciences. See Doc. No. 271-3.

In their report, Drs. Pope and Licurse opined the following to a

reasonable degree of engineering certainty:


2 In this Memorandum Opinion and Order the Court addressed whether
to exclude plaintiffs’ liability expert, Dr. Richard F. Lynch,
under Daubert. The Court Ordered the expert be stricken.
Plaintiffs’ appeal [Doc. No. 265] of the Order was recently denied
by the Honorable Renée Marie Bumb. See Doc. No. 322.
3 Plaintiffs do not object to the experts’ qualifications.


                                       2
     (1)   The bolt fractured in an area which is unstressed
           during normal use of the Micrograb;

     (2)   This area remains unstressed even when a 4mm gap
           exists between the shoulder face and nut;

     (3)   The fracture is entirely ductile – by microvoid
           coalescence over the entire fracture surface;

     (4)   Failure by microvoid coalescence is to be expected
           if this bolt, in its properly heat treated
           condition, is subjected to a gross overload;

     (5)   The bolt was somehow grossly overloaded in the
           region of the fracture, even though the fracture
           region is not stressed during normal use;

     (6)   No evidence of fatigue damage was found anywhere on
           the fracture surface;

     (7)   Therefore, the bolt did not fracture during normal
           use of the Micrograb;

     (8)   A load of at least 1,000 lbs. was somehow applied
           to the nut end of the bolt, and this very large
           load grossly bent and broke the bolt;

     (9)   The application of such a load to this location on
           the bolt is totally outside the realm of normal use
           of the device.

Pope/Licurse Report at 16.

     Honig has a Bachelor of Science degree in civil engineering

and specializes in structural engineering. See Doc. No. 271-5. In

his report, Honig opines within a reasonable degree of engineering

certainty that:

     (1)   Mr. Kuhar’s familiarity during his eight to nine
           year usage history with this Micrograb device
           indicates that he had a general working knowledge
           of its use and operation.



                                 3
      According to Mr. Kuhar’s deposition testimony, he
      had briefly read the Micrograb instructions, which
      state   the  need   for  proactive   and  periodic
      inspection during the course of the use of the
      Micrograb device.

      On the date of the fall incident, Mr. Kuhar was not
      using the Micrograb as it was designed and intended
      to be operated;

(2)   At the time of this fall incident, there was no
      evidence of multiple and redundant safety lines
      present within the jobsite work area.

      In addition, there is no witness corroboration of
      the presence of redundant safety lines other than
      the single line that Mr. Kuhar testified he was
      using at the time of his fall;

(3)   Mr. Lynch has not provided any reasonable expert
      engineering explanation for the presence of the
      3/16” wide gap dimension between the outside face
      of the Micrograb and the lock nut, which was
      threaded onto the axle bolt end area.

      Given this connection design detail, the reason for
      providing a steel and nylon-insert lock nut on the
      axle bolt is to maintain the lock nut in a fixed
      position, which must be manually adjusted by an
      external rotational force, such as that provided by
      an Allen wrench or similar mechanical tool;

(4)   Based on my structural engineering experience with
      equipment that incorporates dissimilar materials,
      such as this Micrograb device, the order of
      magnitude of external forces required to fracture
      a high strength steel bolt far exceeds the expected
      normal use conditions for this type of device. Even
      the significant gravity forces generated by a
      personnel fall incident would not be sufficient to
      cause this bolt connection to fail.

      In fact, if the threaded end of this type of bolt
      were to become so severely overloaded so as to cause
      bolt end fracture in the manner documented by



                            4
          Micron, 4 there would be related and obvious
          collateral damage to the Micrograb body. Note that
          this outcome assumes that the axle bolt has
          remained within the Micrograb device.

          Expected collateral and adjacent metallurgical
          damage from such a severe bolt overload event would
          be clearly evident within the softer and larger
          cast aluminum body portion of the Micrograb device,
          however, no such damage was documented by Micron.

Id. at 6-7.

     Plaintiffs move to strike Uintah’s experts and their reports

in their entirety contending they fail to satisfy the requirements

of Fed. R. Civ. P. 702 and Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993). Plaintiffs generally allege the Pope/Licurse

Report is unreliable and does not fit the issues in the case.

Specifically, plaintiffs object to Drs. Pope and Licurse’s use of

undefined terms and allege they impermissibly opine as to the

“normal use” of the micrograb. See Pls.’ Br. at 4. As to the Honig

Report, plaintiffs generally allege his opinions lack any reliable

scientific foundation and are otherwise improper subjects for

expert testimony. Id. at 6-9.




4 Micron is a laboratory in which all parties consented to a joint
inspection of the bolt, which took place on November 13, 2017. See
Kuhar v. Petzl Co., C.A. No. 16-0395, 2018 WL 6363747, at *3
(D.N.J. Nov. 16, 2018). This Report and Recommendation addressed
whether plaintiffs’ complaint should be dismissed for spoliation
of evidence. The Court found no spoliation occurred and recommended
against dismissal. The Recommendation was affirmed. See Doc. No.
268.
                                5
     Uintah opposes plaintiffs’ motion contending it is “premised

on faulty reasoning, a misapplication of the law and a failure to

consider the entire report of [its] experts, instead, focusing on

single sentences or statements taken out of context.” Opp. at 1

[Doc. No. 290]. Uintah alleges its experts’ opinions are based

upon scientifically valid reasoning and methodology, and that they

“have properly applied [their] reasoning and methodology to the

facts at issue in this case.” Id. Therefore, Uintah argues the

reports and opinions of each of its experts satisfies the Daubert

standard of admissibility. Id.

Discussion

     The Court incorporates by reference its discussion of the

applicable law regarding the Daubert standard and Rule 702 set

forth in Kuhar, 2018 WL 7571319, at *2-3.

     A. Pope/Licurse Report

     The Court finds the Pope/Licurse Report and the opinions

contained therein, in large part, satisfy Daubert’s admissibility

requirements. Prior to addressing each opinion in turn, the Court

will discuss plaintiffs’ objection to the following passage found

in the body of the Report:

     It is important to note that it is extremely unlikely
     that the two pieces of the bolt landed within inches of
     each other after the fracture. This is true for multiple
     reasons, including the fact that the two bolt pieces
     have very different and irregular shapes so their paths
     down and off the roof are expected to deviate


                                 6
      substantially from each other. Furthermore,          when    a
      strong bolt fractures, the pieces fly apart.

Pope/Licurse Report at 3.

      The Court finds the opinion as set forth above to be a fact

question left for the jury to decide. The jury will decide, not

Drs. Pope or Licurse, whether plaintiffs’ account is credible as

to when, where, and how the two bolt pieces were recovered. To aid

the   jury    in   making   factual   determinations,   expert    opinion

testimony “must be predicated upon evidence, not speculation.”

Worrell v. Elliot, 799 F. Supp. 2d 343, 349 (D.N.J. 2011). At the

Daubert hearing, Dr. Pope testified that he could not calculate

where the bolt pieces would have landed. See Tr., Aug. 19, 2019 at

8:21-9:1. Thus, while Drs. Pope and Licurse may testify as to their

expertise in metallurgy and what occurs when a steel bolt breaks

(e.g., the forces exerted and direction of motion), they may not

opine or speculate as to the likelihood of where the bolt pieces

landed. Counsel can of course make arguments to the jury based on

the reasonable inferences to be drawn from their experts’ testimony

about the mode, speed, and direction of a metal failure.

      The Court will now address each of Drs. Pope and Licurse’s

Report’s nine opinions in sequence.

             1. Opinion No. 1

Drs. Pope and Licurse’s first opinion states as follows:

      The bolt fractured in an area which is unstressed during
      normal use of the Micrograb.

                                      7
Pope/Licurse Report at 16.

     The Court finds that Drs. Pope and Licurse’s first opinion

satisfies the requirements of Rule 702 and Daubert. This is so

because the opinion is based upon reliable scientific principles

and methods and “reliably flow[s] from the facts known to the

expert[s] and the methodolog[ies] used.” Oddi v. Ford Motor Co.,

234 F.3d 136, 146 (3d Cir. 2000) (quotation and citation omitted).

Dr. Pope testified at the Daubert hearing that under normal use,

the section where the bolt fractured would not receive “any load

or force.” See Tr., Aug. 19, 2019 at 14:7-15:12. Dr. Pope further

testified that “normal use” does not refer to the normal use of

arborist supplies or “a specialized piece of climbing equipment,”

as plaintiffs contend. Pls.’ Reply at 1 [Doc. No. 291]. Rather,

“normal use” refers to what is known to mechanically occur under

such circumstances by an expert in his field. See Tr., Aug. 19,

2019 at 15:13-22, 25:25-26:13. Thus, Drs. Pope and Licurse are

qualified to render their opinion in this respect, and as such,

the opinion fits the issues in dispute. See Daubert, 509 U.S. at

591; see also Oddi, 234 F.3d at 145 (noting “that an expert’s

‘qualifications’ are interpreted liberally”). As such, the Court

finds that the first opinion satisfies the Daubert standard.

          2. Opinion No. 2

Drs. Pope and Licurse’s second opinion states as follows:


                                8
     This area remains unstressed even when a 4mm gap exists
     between the shoulder face and nut.

Pope/Licurse Report at 16.

     The Court finds the second opinion satisfies the Daubert

standard for the reasons discussed above. Drs. Pope and Licurse

base their second opinion upon reliable scientific principles and

methodologies, and it reliably flows from the facts known to them

and the methods they employed. Namely, Dr. Pope testified that the

micrograb “had been assembled with the nut not fully tightened on

the bolt,” allowing it to move “by a quarter of a millimeter.”

Tr., Aug. 19, 2019 at 21:1-3. Yet, with the aid of several figures,

photographs, and his knowledge of the subject, Dr. Pope contended

the same conditions would exist even if the bolt had been tightly

fastened, in that it would bear no stress at the fracture location.

Id. at 21:3-20. Thus, the Court finds that the second opinion is

both reliable and fit for the issues in dispute.

          3. Opinion No. 3

Drs. Pope and Licurse’s third opinion states as follows:

     The fracture is entirely ductile – by microvoid
     coalescence over the entire fracture surface.

Pope/Licurse Report at 16.

     The Court finds the third opinion is sufficiently reliable

and fit for the reasons previously discussed. Dr. Pope testified

that this opinion is the product of extensive laboratory testing,

which entailed various scientific methods, including observations

                                9
of the bolt under a scanning electron microscope (or “SEM”). See

Tr., Aug. 19, 2019 at 17:20-18:19. Based upon these observations,

Dr. Pope testified he was able to examine the “structure of the

[bolt’s] failure,” which he contends “is the basis for almost any

analytical approach to fracture” analysis. Id. at 17:20-18:12.

     Plaintiffs argue Dr. Pope and Licurse’s report should be

stricken because various terms contained in it are not defined,

such as those cited above. However, an expert need not define every

term used in their report because to do so would be impractical

and inefficient. Dr. Pope testified that “ductile” is best defined

as the opposite of the more commonly known term “brittle.” See

Tr., Aug. 19, 2019 at 11:14-22. Unlike brittle material (e.g.,

glass), which breaks without deformation, ductile material deforms

irreversibly by “shearing action.” See id. at 12:2-6. In order to

assess how the bolt broke, Drs. Pope and Licurse employed various

modes of testing and observation, and contend the results they

reviewed demonstrate that the fracture site has a “microvoid

coalescence” surface, which Dr. Pope alleges is indicative of a

ductile fracture. Id. at 12:10-18, 17:20-18:12. Therefore, for the

reasons stated, the Court finds Drs. Pope and Licurse’s third

opinion satisfies the Daubert standard.

     As noted, plaintiffs object because certain terms of art are

not defined in Uintah’s experts’ report. For example, plaintiffs

specifically object to Drs. Pope and Licurse’s failure to define

                                10
terms such as “ductile.” But an expert is not required to define

every technical term contained in his or her report. See Crowley

v. Chait, 322 F. Supp. 2d 530, 540 (D.N.J. 2004) (“[O]ne of the

very purposes of a Daubert hearing . . . is to give experts a

chance to explain and even correct errors that they made in their

reports.”). Dr. Pope testified at the Daubert hearing that the

terms plaintiffs object to are generally accepted as Dr. Pope

defined them within his field of expertise. See Tr., Aug. 19, 2019

at 11:3-12:1. Accordingly, the Court finds plaintiffs’ objection

is without merit.

           4. Opinion No. 4

Drs. Pope and Licurse’s fourth opinion states as follows:

     Failure by microvoid coalescence is to be expected if
     this bolt, in its properly heat treated condition, is
     subjected to a gross overload.

Pope/Licurse Report at 16.

     The   Court   finds   Drs.   Pope   and   Licurse’s   fourth   opinion

satisfies the Daubert standard because it is a product of reliable

scientific methods and principles that reasonably flow from the

facts known to them. Dr. Pope testified the calculations underlying

opinion four are the product of the extensive laboratory testing.

See Tr., Aug. 19, 2019 at 16:22-17:19, 32:11-13. The results of

the tests were subsequently applied to mathematical equations and

formulas that Dr. Pope referred to as “very standard” in his field

of expertise. Id. at 17:14-19. As a result, Dr. Pope calculated

                                    11
the subject bolt, in its heat-treated condition, could withstand

up to 1,000 pounds of pressure. See Tr., Aug. 19, 2019 at 20:5-7,

19:7-12. Based upon this calculation, and his visual observations

of the fracture site under the SEM, Dr. Pope contended a “gross

overload” is any force exceeding the 1,000 pound limit. Id. at

17:20-18:19, 22:1-14. Thus, the Court finds the opinion is reliable

and fit for the case.

          5. Opinion No. 5

Drs. Pope and Licurse’s fifth opinion states as follows:

     The bolt was somehow grossly overloaded in the region of
     the fracture, even though the fracture region is not
     stressed during normal use.

Pope/Licurse Report at 16.

     This opinion is a culmination of the foregoing conclusions by

Drs. Pope and Licurse which the Court finds to be based upon

reliable scientific principles and methodologies that reasonably

flow from the facts known. See, supra. Specifically, in Opinion

four above, the Court found that Dr. Pope applied the known facts

and results generated by various modes of scientific testing to a

mathematical   formula.   This   led    him   to   conclude   the   bolt   was

subjected to at least 1,000 pounds of pressure, which Dr. Pope

referred to as a “gross overload.” See Tr., Aug. 19, 2019 at 20:5-

7; 22:12-19. Accordingly, the Court finds Drs. Pope and Licurse’s

fifth opinion satisfies the Daubert standard.



                                   12
           6. Opinion No. 6

Drs. Pope and Licurse’s sixth opinion states as follows:

      No evidence of fatigue damage was found anywhere on the
      fracture surface.

Id.

      The Court finds the sixth opinion satisfies the Daubert

standard for reasons already discussed. Dr. Pope testified the

observations and photographs taken under the SEM showed no sign of

“fatigue striations,” which Dr. Pope contended would be present in

the case of fatigue damage or overload. See Tr., Aug. 19, 2019 at

22:20-23:17.   Therefore,     the   Court   finds   that   the   opinion   is

reliable and fit for the case.

           7. Opinion No. 7

Drs. Pope and Licurse’s seventh opinion states as follows:

      Therefore, the bolt did not fracture during normal use
      of the Micrograb.

Pope/Licurse Report at 16.

      The Court finds the seventh opinion satisfies the Daubert

standard since, similar to the fifth opinion, it is the culmination

of opinions reached by Drs. Pope and Licurse in the course of their

extensive examinations of the bolt. As the Court discussed, supra,

Dr. Pope testified “normal use” refers to the mechanical operation

of the subject bolt as a component of the larger device, and not

the proper use of climbing equipment. See Tr., Aug. 19, 2019 at

23:20-24:6, 25:25-26:13. Therefore, the Court finds the seventh

                                     13
opinion satisfies Daubert because it is reliable and fit for the

case for reasons already discussed at length.

          8. Opinion No. 8

Drs. Pope and Licurse’s eighth opinion states as follows:

     A load of at least 1,000 lbs. was somehow applied to the
     nut end of the bolt, and this very large load grossly
     bent and broke the bolt.

Pope/Licurse Report at 16.

     The Court finds the eighth opinion satisfies Daubert for

reasons already discussed, supra. Specifically, this opinion forms

the foundation of opinions four and five and merely restates what

the Court has already found to be reliable. See Tr., Aug. 19, 2019

at 19:7-12 (calculation); 18:13-19 (gross overload). Accordingly,

the Court finds opinion eight satisfies Daubert and Rule 702.

          9. Opinion No. 9

Drs. Pope and Licurse’s ninth opinion states as follows:

     The application of such a load to this location on the
     bolt is totally outside the realm of normal use of the
     device.

Pope/Licurse Report at 16.

     The Court finds that Drs. Pope and Licurse’s final opinion is

a conclusion based upon opinions the Court has already found to be

reliable and fit for the case. As previously addressed, Dr. Pope

testified at various points throughout the Court’s Daubert hearing

that “normal use” refers to what is known to mechanically occur

under the circumstances by an expert in his field. See Tr., Aug.

                               14
19, 2019 at 15:13-22, 25:25-26:13. Therefore, the Court finds the

ninth opinion satisfies the Daubert standard of admissibility and

denies plaintiffs’ motion to strike Drs. Pope and Licurse’s report

and testimony in its entirety.

     B. Honig Report

     The Court will now address each of Honig’s opinions from his

report in sequence.

          1. Opinion No. 1

Honig’s first opinion states as follows:

     Mr. Kuhar’s familiarity during his eight to nine year
     usage history with this Micrograb device indicates that
     he had a general working knowledge of its use and
     operation.

     According to Mr. Kuhar’s deposition testimony, he had
     briefly read the Micrograb instructions, which state the
     need for proactive and periodic inspection during the
     course of use of the Micrograb device.

     On the date of the fall incident, Mr. Kuhar was not using
     the Micrograb as it was designed and intended to be
     operated.

Honig Report at 6-7.

     The Court finds Honig’s first opinion must be stricken because

it is unreliable under the standards set forth in Daubert. Honig’s

first opinion is improperly predicated upon his subjective beliefs

and speculation. See Worrell, 799 F. Supp. 2d at 349 (citation

omitted) (noting the “longstanding rule that dictates exclusion of

expert testimony” containing bare conclusions unsupported by any

factual evidence). In addition, the subject of the opinion is a

                                 15
fact question for the jury and not a proper subject of expert

testimony. See Krys v. Aaron, 112 F. Supp. 3d 181, 203 (D.N.J.

2015) (“[E]xperts may not provide testimony concerning ‘the state

of mind’ or ‘culpability’ of [a party].”). The jury will decide,

not Honig, as to whether Kuhar was familiar with the device,

whether he was aware of the product’s instructions, and in what

manner he was using it on the date of the incident. Therefore, for

the reasons discussed, the Court strikes opinion one.

          2. Opinion No. 2

Honig’s second opinion states as follows:

     At the time of this fall incident, there was no evidence
     of multiple and redundant safety lines present within
     the jobsite work area.

     In addition, there is no witness corroboration of the
     presence of redundant safety lines other than the single
     line that Mr. Kuhar testified he was using at the time
     of his fall.

Honig Report at 7.

     The Court finds Honig’s second opinion must be stricken since

it is the product of his subject beliefs and speculation, and not

a proper subject of expert testimony. The jury, not Honig, will

interpret the factual evidence at issue. Thus, for the reasons

previously discussed, the Court strikes opinion two.

          3. Opinion No. 3

Honig’s third opinion states as follows:

     Mr. Lynch has not provided any reasonable expert
     engineering explanation for the presence of the 3/16”

                               16
      wide gap dimension between the outside face of the
      Micrograb and the lock nut, which was threaded onto the
      axle bolt end area.

      Given this connection design detail, the reason for
      providing a steel and nylon-insert lock nut on the axle
      bolt is to maintain the lock nut in a fixed position,
      which must be manually adjusted by an external
      rotational force, such as that provided by an Allen
      wrench or similar mechanical tool.

Id.

      The Court finds Honig’s third opinion must be stricken for

the same reasons as his first and second opinions, in that, it is

a product of his subjective beliefs which is not a proper subject

of expert testimony. See Worrell, 799 F. Supp. 2d at 349; see also

Holman Enterprises v. Fid. & Guar. Ins. Co., 563 F. Supp. 2d 467,

471 (D.N.J. 2008) (“[I]f an expert opinion is based on speculation

or conjecture, it may be stricken.”). Further, it is the province

of the jury, and not Honig or any expert, to decide whether Kuhar

has provided a reasonable explanation for the presence of the 3/16”

gap. See Krys, 112 F. Supp. 3d at 203. Thus, for the reasons

discussed, the Court strikes opinion three.

           4. Opinion No. 4

Honig’s fourth opinion states as follows:

      Based on my structural engineering experience with
      equipment that incorporates dissimilar materials, such
      as this Micrograb device, the order of magnitude of
      external forces required to fracture a high strength
      steel bolt far exceeds the expected normal use
      conditions for this type of device. Even the significant
      gravity forces generated by a personnel fall incident


                                17
     would not be sufficient to cause this bolt connection to
     fail.

     In fact, if the threaded end of this type of bolt were
     to become so severely overloaded so as to cause bolt end
     fracture in the manner documented by Micron, there would
     be related and obvious collateral damage to the
     Micrograb body. Note that this outcome assumes that the
     axle bolt has remained within the Micrograb device.

     Expected collateral and adjacent metallurgical damage
     from such a severe bolt overload event would be clearly
     evident within the softer and larger cast aluminum body
     portion of the Micrograb device, however, no such damage
     was documented by Micron.

Honig Report at 7.

     The Court finds that Honig’s fourth opinion satisfies the

Daubert standard because it is sufficiently reliable and fit for

the issues in dispute. See Daubert, 509 U.S. at 591; see also Oddi,

234 F.3d at 145-46. Honig testified at the Daubert hearing that he

consulted with Drs. Pope and Licurse in formulating his expert

report   and    the   opinions      contained   therein,   which   included

discussions of the relationship of metallurgy to the mechanical

configuration and use of the micrograb. See Tr., Aug. 19, 2019 at

40:23-41:7. Based upon his discussions with Drs. Pope and Licurse,

and Honig’s expertise with metals and equipment incorporating

dissimilar     materials,   Honig    reliably   opined   collateral   damage

would be expected on the softer, aluminum cast body of the device.

See id. at 42:8-19, 47:21-48:4. Honig further testified this

opinion was based upon mathematical formulas used to calculate the

various strengths and capacities of the different metals. Id. at

                                      18
43:10-44:14. With over forty years of experience as a structural

engineer, and an acquired familiarity with concepts of metallurgy,

Honig is qualified to render the opinion. See Oddi, 234 F.3d at

145   (noting   that   an   expert’s    qualifications   “are   interpreted

liberally”). As such, the Court finds Honig’s fourth opinion

satisfies Daubert’s standard of admissibility.

      Plaintiffs objected at the Daubert hearing on the ground that

Honig’s report fails to include any formulas used to reach his

conclusions. However, as the Court already discussed, plaintiffs’

objection is without merit. See, e.g., In re Paoli, 35 F.3d at

792; Crowley, 322 F. Supp. 2d at 540. Further, Honig testified

that his opinions were reached, in part, by applying mathematical

formulas to measurements and data concerning the materials.

Conclusion

      For all the reasons discussed, the Court finds that the

Pope/Licurse Report satisfies Daubert’s admissibility standard,

but for its passage opining as to the likelihood of where the

subject bolt pieces landed. Therefore, the Court will strike that

portion of the Pope/Licurse Report.

      In addition, the Court finds the Honig Report, in large part,

does not meet the admissibility standards set forth in Daubert,

but for the fourth opinion contained therein. Therefore, the Court

will strike opinions one, two, and three from the Honig Report.



                                       19
                                O R D E R

     Accordingly, for the foregoing reasons,

     IT IS HEREBY ORDERED this 12th day of September 2019, that

plaintiffs’   “Motion   to   Strike   Defendant   Uintah’s   Experts”

[Doc. No. 271] is DENIED in part and GRANTED in part; and it is

further

     ORDERED that plaintiffs’ motion is DENIED as to the nine

opinions contained in the Pope/Licurse Report at page sixteen (16);

and it is further

     ORDERED that plaintiffs’ motion is DENIED as to opinion four

contained in the Honig Report (p. 7); and it is further

     ORDERED that plaintiffs’ motion is GRANTED as to the opinion

contained in the Pope/Licurse Report regarding the likelihood of

where the subject bolt pieces landed, which is hereby STRICKEN;

and it is further

     ORDERED that plaintiffs’ motion is GRANTED as to opinions

one, two, and three contained in the Honig Report (pp. 6-7), which

are hereby STRICKEN.



                                s/ Joel Schneider
                                JOEL SCHNEIDER
                                United States Magistrate Judge




                                 20
